Citation Nr: 1012152	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  06-31 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a windpipe 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1976 to 
February 1980.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied service connection for a 
muscle injury to the right thigh, major scar of the right 
thigh, right foot injury, windpipe injury, traumatic 
arthritis of the neck, and a back disability.  The Veteran 
filed a notice of disagreement with respect to all issues; 
however, he perfected an appeal only with respect to the 
neck injury and "scar and disfigurement" of the right leg.  
The RO continued the denial of service connection for back, 
neck, and windpipe disabilities in an August 2009 
supplemental statement of the case, and these are the only 
issues currently before the Board.

In a February 2008 rating action, the RO granted service 
connection for scar of the right thigh and for a muscle 
injury of the right thigh, which was construed to encompass 
the claim for a right foot disability.  Disability ratings 
of 10 percent and 0 percent, respectively, were assigned, 
and the Veteran disagreed with these evaluations.  In an 
August 2009 statement of the case, the RO increased the 
rating for the muscle disability to 10 percent.  The Veteran 
did not perfect an appeal with respect to the assigned 
ratings.

The Veteran presented testimony at a Board hearing at the RO 
before the undersigned Veterans Law Judge in January 2010.  
A transcript of the hearing is associated with the Veteran's 
claim folder.  During the Board hearing, the Veteran 
presented testimony regarding the level of disability of his 
right foot.  He alleged that the foot injury occurred at a 
different time from the thigh muscle injury and constitutes 
a distinct disability.  

It is unclear whether the Veteran is seeking to reopen a 
separate service connection claim for a right foot 
disability, or whether his comments are a claim for an 
increased rating for service-connected right thigh 
disability, which now includes the right foot condition.  In 
either event, the claim is not currently for appellate 
consideration.  

The  issue of the Veteran's foot disability has been raised 
by the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
clarification and appropriate action.  

The issues of service connection for back and neck 
disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a current windpipe disability 
related to any incident of active service.


CONCLUSION OF LAW

Service connection for a windpipe disability is not 
established.  38 U.S.C.A. §§ 1101, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
VA is required to notify the appellant of the information 
and evidence not of record that is necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The notice should also 
address the rating criteria or effective date provisions 
that are pertinent to the appellant's claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2005.  Although the notice provided 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess, 
19 Vet. App. at 473.

VA has obtained service treatment records, and afforded the 
appellant the opportunity to give testimony before the 
Board.  The Board notes that no VA examination was conducted 
to obtain an opinion as to the etiology and severity of the 
Veteran's claimed windpipe disability.  In disability 
compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4)(i).  The types of evidence that 
"indicate" that a current disability "may be associated" 
with military service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

This standard is not met in the present case because there 
is no indication that the Veteran has a current windpipe 
disability associated with military service.  As discussed 
below, there is no evidence of treatment for a windpipe 
disorder, and the Veteran testified that he does not have 
any symptoms of disability associated with his windpipe.  
Therefore, VA was not required to conduct an examination.

All known and available records relevant to the issues on 
appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  VA has substantially complied with the notice 
and assistance requirements and the appellant is not 
prejudiced by a decision on the claim at this time.

Service Connection for a Windpipe Disability

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In 
order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; 
and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

A disorder may be service connected if the evidence of 
record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was 
seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  In addition, 
certain chronic diseases, may be presumed to have been 
incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more 
than one year after discharge may still be service connected 
if all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

The Veteran is seeking service connection for a windpipe 
disability, which he contends result from a fall in service 
when he struck his anterior neck on a hatch cover.  Service 
treatment records confirm that this incident occurred in 
April 1977.  The Veteran reported immediate pain upon 
swallowing and difficulty breathing.  Upon examination, 
there was a large hematoma supraglottically in the area of 
the epiglottic fold and a cord hematoma on the right.  There 
was no subcutaneous emphysema, and no intubation or 
tracheostomy was performed.  The Veteran was admitted for 
treatment.  He did not develop airway obstruction, his 
swallowing function improved, and he was able to speak in a 
soft voice when he was discharged 3 days later.  There are 
no records of follow up treatment, and the Veteran did not 
report any residual symptoms of this injury during his 
separation physical examination in January 1980.  

The claims file contains VA treatment records dated between 
November 1993 and December 2007, which do not document any 
complaints of or treatment for a windpipe disability.  
During his Board hearing in January 2010, the Veteran 
testified that he does not have any problems with his 
windpipe.  

After carefully reviewing the evidence, the Board concludes 
that service connection for a windpipe injury is not 
warranted.  Although service treatment records confirm that 
the Veteran suffered an injury to his trachea in service, 
there is no evidence that he has a current disability 
related to that injury.  Without evidence of a current 
disability, there is no basis for service connection.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, 
the claim must be denied. 


ORDER

Service connection for a windpipe disability is denied.


REMAND

A review of the record discloses the need for further 
development.  The Veteran is seeking service connection for 
a neck disability, which he contends results from the fall 
in service when he struck his anterior neck on a hatch 
cover.  Service records confirm that this incident occurred 
and that the Veteran sustained an injury to his trachea.  He 
contends that he has experienced pain and stiffness in his 
neck since that time, and he reports that he was once 
diagnosed with traumatic arthritis of the cervical spine.  

The Veteran was afforded a VA examination of his cervical 
spine in March 2007, when he reported that he developed 
stiffness in his neck after his in-service injury.  He 
stated that he experiences a constant dull pain which flares 
up for several days with physical exertion.  On examination 
there was limitation of motion in all movements of the 
cervical spine.  However, x-rays revealed normal cervical 
intervertebral disc spaces and alignment.  The examiner 
noted that there was no evidence of degenerative joint 
disease and that an EMG indicated carpal tunnel syndrome 
rather than cervical radiculopathy.  She diagnosed chronic 
neck pain and stiffness secondary to strain and opined that 
the condition is less likely than not caused by the neck 
injury in service.  She did not provide any explanation for 
her conclusion. 

The evidence establishes that the Veteran had an injury to 
his anterior neck in service, and he has a current 
disability.  Although the Veteran mistakenly asserts that he 
has arthritis in his neck, his condition has been 
characterized as a neck injury, which could include the 
diagnosis that was made in March 2007.  The examiner did not 
provide a rationale for her opinion that this condition is 
unrelated to the neck injury in service.  An opinion that is 
unsupported and unexplained is purely speculative and does 
not provide the degree of certainty required for medical 
nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Therefore, the opinion is inadequate.  Once VA 
undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, VA must provide an adequate 
one or, at a minimum, notify the claimant why one will not 
or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Thus a remand is required.

The Veteran is also seeking service connection for a back 
disability he contends he sustained when he was pinned 
between a trailer and a truck bumper in service.  Service 
treatment records indicate that this incident occurred in 
September 1976, and the Veteran sustained an injury to his 
right thigh.  Service records also indicate that the Veteran 
underwent an intravenous pyelogram in March 1979, during 
which it was determined that he had scoliosis of the lumbar 
spine with convexivity to the left and normal psoas shadows.  

VA treatment records include a radiographic examination in 
April 2002, which indicated degenerative changes of the 
thoracic spine at all levels.  There were degenerative 
changes of the lumbar spine as well as mild levoscoliosis 
noted at the mid lumbar level.  An x-ray report dated in May 
2004 noted moderate degenerative osteoarthritis of the lower 
lumbar spine at L3/4 and L5. 

Although the evidence does not show that the Veteran 
suffered a back injury in service, he is competent to 
testify as to the symptoms he has experienced which are 
capable of lay observation.  Buchanan, 453 F.3d at 1337.  
Given that the Veteran suffered a trauma in service, that he 
contends he suffered long-term back pain as a result, and 
that there is evidence of a current back disability, it is 
the Board's opinion that further development of the case is 
necessary in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due 
process.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an appropriate 
examination to determine the nature and 
likely etiology of his claimed back and neck 
disorders.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should conduct a thorough 
examination of the Veteran's neck and spine 
and provide a diagnosis for any pathology 
found.  Based on the examination and review 
of the record, the examiner must provide an 
opinion as to whether it is at least as 
likely as not that any current back or neck 
disorder had its onset in service or is 
causally related to any incident of service, 
including the injuries the Veteran 
describes.


     A complete rationale is requested for any 
opinion provided.

If an opinion cannot be rendered without 
resorting to speculation, the examiner 
must explain why it would be speculative 
to respond.

2.	Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issues on appeal.  If any 
claim remains denied, the RO should issue a 
supplemental statement of the case and afford 
the Veteran and his representative an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


